HAZOURI, J.,
dissenting.
I respectfully dissent. The evidence presented at trial and as outlined by the majority, indicates that there was no resistance by the victim. Under these facts, the Florida Supreme Court’s decision in Robinson v. State, 692 So.2d 883 (Fla.1997), is controlling. Without evidence that there was resistance by the victim that was overcome by the physical force of the defendant, the State has failed to establish the crime of robbery. Therefore, I would reverse the conviction for robbery and remand for sentencing on the lesser-included offense of second-degree petit theft of $100.00 or less.